         Case 5:19-cr-00128-R Document 1 Filed 05/03/19 Page 1 of 5




            IN THE UNITED STATES DISTRICT COURT FOR THE

                     WESTEBN DISTRICT OF OKLAHOMA


 UNITED STATES OFAMERICA, )
                                       )
              Plaintiff,               )
                                       )
              -vs-                     )     Case No, CR-19-128-HE
                                       )
LEEMICHAELHARRISON,                    )     Violation:18 U.S.C.   S 1343
                                       )
              Defendant.               )


                            INFORMATION
The United States Attorney charges:

                                 Introduction
       At all times relevant to this Information:

       1. LEE MICHAEL          HARRISON, the defendant, was a resident of

the Western District of Oklahoma.

       2.     In the sprirg of 2014, HABRISON was in a dating relationship
with K.L. Through his relationship with K.L., HARRISON met her father,

J.L.

       3.     HARRISON learned that J.L. had two separate             employer_

sponsored retirement accounts: one         with Vanguard and the other with
           Case 5:19-cr-00128-R Document 1 Filed 05/03/19 Page 2 of 5




 Northern Trust. HARRTSoN knew J.L. irtended to use the funds in these

 accounts to support J.L. and his wife during retirement.

       4.      In the spring of2014 through January 28,2OL5, HARBISON had

access to a chase Bank account ending        in b3lb belonging to his girlfriend K.L.

                                    COUNT T
                                  (Wire Fraud)

       5       The United States Attorney incorporates paragraphs 1-4 by

teference.

                            The Scheme to Defraud

      6.       From on or about March 1, 2014, through January 2g, 2OtE,

HARRISON devised and intended to devise a scheme to defraud J.L., and to

obtaia money and property by means of materially false and fraudulent

pretenses, representations, and promises, and acted with the specific intent to

defraud.

                                  nner         Mean

      7. It was part of the scheme that, in the spring of 2074, HARRISON
convinced J.L. that HARRISON was a skilled stock investor who could make

J.L. rich if given access to J.L.'s retirement funds.




                                         2
           Case 5:19-cr-00128-R Document 1 Filed 05/03/19 Page 3 of 5




         8.     It   was further part of the scheme that, in the spring of 2014,

 HARRISON convinced J.L. to open two E*Trade brokerage accounts ending

 in 0241 and 8725 and two Chase bank accounts ending in g57b and 805g.

         9.    It was further part   of the scheme   that HARRISON convinced J.L.
to give HARRISoN online access to the accounts described in the immediately

preceding paragraph.

         10. It was further part of the scheme that, in April and May of 2014,
HARRISON convinced J.L. to liquidate J.L.'s Vanguard and Northern Trust

retirement accounts and transfer the cash         ilto    accounts HARRISON could

access.    In particular, J.L. transferred $2b8,40b.18 to the E*Trade     account

ending in 0241; 940,000.24Lo the Chase account ending in b31b; and g3b,000

to the Chase account ending in 957b.

         11. It was further part of the scheme that, during the summer, fall,
and winter of 2014, HARBISON sent J.L. messages and fake brokerage

account screenshots by text messages in which he falsely represented that he

had successfully invested J.L.'s money, maling J.L. hundreds 6f pirieas 6f

dollars.

         12.   It was further part   of the scheme that   HARRISON actualy spent
J.L.'s retirement funds for HARBrsorps own persona.I benefit, including

living   expenses, and    HARRTsoN convinced J.L. to spend some of his own
         Case 5:19-cr-00128-R Document 1 Filed 05/03/19 Page 4 of 5




 retirement funds, erroneously thinking he (J.L.) was worth hundreds of

 millions of dollars as a result of HARRISON's investiag acumen.

         13. It was f,rther     part of the scheme that HARBISoN caused: the
 chase account ending      in   g57b to have a zero bar.ance and a
                                                                   $16,91g.g2
 overdraft write-off on December 2,2014; the chase account ending in 581b to

 have a zero balance and a gB1g.g6 overdraft write-off on November 12,2014;

 and the E*Trade account ending        in   024\ to have a balance of g46.99 on
January 31, 2016.

                           Exeeution of the Scheme
         14.   From July 2,2074, through July 10, 2074, inthe Western District

of Oklahoma,

                          LEE MICHAEL HARRISON

having described the scheme to defraud described above, for the purpose of

executing the scheme       in a material manner,      knowingly caused   to   be

transmitted signals and sounds by means of wire communication in interstate

commerce. In particular, on July 2,2074, HARRISON caused a
                                                           wire transfer
of $40,000 of J.L.'s retirement funds from the E*Tlade account
                                                               ending in gz2b
(to which HARRTSON had previouslv transferred
                                              them) to the chase account
ending   in   9575. Latet that dav HARBTSON then wired g80,000 from the

Chase account ending in g575 to the Chase account ending in g05g.
                                                                  Then, on
                                        4
      Case 5:19-cr-00128-R Document 1 Filed 05/03/19 Page 5 of 5




July 10, 2014, HABRISON wired 920,000 from the Chase account ending in

8058 to state credit Holdings LLC acco,nt with A-merican National Bank of

Omaha.

     AII in violation of Title 18, United States Code. Section 1843.


                                    ROBERT J. TROESTER
                                    First Assistant United States Attorney


                                 4/ BRANDONHALE
                                    Assistant U.S. Attorney




                                     5
